Citation Nr: 1722364	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her son

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to January 1975.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2013, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In July 2013 and June 2016, the Board remanded the Veteran's claims for additional development; the appeal has since returned for further appellate review.  The Agency of Original Jurisdiction (AOJ ) has substantially complied with the prior remand directives, and the appeal is ready for a decision on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the time of the June 2016 remand, the issues of entitlement to service connection for a left eye disorder and a gastroesophageal disorder were also before the Board.  Thereafter, in September 2016 and November 2016 rating decisions, the AOJ granted service connection for GERD and dry eye syndrome.  As these rating decisions represent a full grant of the benefits sought with respect to those issues, there no longer remains an error of fact or law with regard to those issues, and they are dismissed.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

As noted above, in September 2016, the AOJ issued a rating decision that granted service connection for GERD, and assigned a 10 percent disability rating, effective July 17, 2008.  Thereafter, the Veteran filed a notice of disagreement in November 2016, requesting an initial 30 percent rating; however, a statement of the case has not been provided as to that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Finally, the issue of entitlement to an earlier effective date for the award a total disability rating based on individual unemployability, to include on the basis of clear and unmistakable error, has been raised in a VA 21-526EZ filed in April 2017, but it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an initial rating in excess of 10 percent for service-connected GERD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of a gynecological disability, to include residuals of her prior gynecological surgeries, and the record does not contain a recent diagnosis of disability prior to filing of her claim.




CONCLUSION OF LAW

The criteria for service connection for a gynecological disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Pertinent to all claims for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). The Board notes that a symptoms, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).
Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims entitlement to service connection for a gynecological disorder as a result of her military service.  Specifically, she argues that she underwent two surgeries following service for cervical dysplasia and uterine fibroids due to underreporting and lack of proper medical treatment during service concerning her in-service gynecological problems.  See April 2013 Statement. 

The Veteran filed her claim in July 2008.  Pertinent evidence of record includes VA and private treatment records, VA examinations dated in March 2004, October 2013, and August 2016, a September 2016 VA medical opinion, and the Veteran's lay statements, including her April 2013 testimony before the undersigned Veterans Law Judge.

In March 2004, the Veteran underwent a VA examination.  The examiner noted her medical and surgical history, including treatment for cervical dysplasia in 1987 and a total abdominal hysterectomy and bilateral salpingo oophorectomy (TAH/LSO) in the 1990s.  After a full examination, the examiner concluded that there were no significant gynecological residuals at that time.  Nevertheless, the examiner encouraged the Veteran undergo routine Papanicolaou (Pap) smears and mammograms for preventative care on a yearly basis.

In a December 2008 private opinion, T.A. (a physician's assistant and the Veteran's daughter) noted that the Veteran was status-post TAH secondary to in situ squamous cell carcinoma of the cervix.  T.A. noted that the Veteran's in-service Pap smears read as class I, and that a November 1972 Pap smear reported suspicious granulocytes.  T.A noted the diagnosis of in situ squamous cell carcinoma in 1986, and opined that such was at least as likely as not caused by or a result of the negligence of care or underreporting during service.

In accordance with the July 2013 remand, the Veteran underwent a VA examination in September 2013.  The Veteran reported an abnormal Pap smear and dysplasia in 1972 or 1973, a Class III Pap smear in 1974, and cyclical left-sided pelvic pain during service; however she stated that her left lower quadrant pain resolved after her hysterectomy.  The examiner discussed her surgical history, including a hysterectomy and oophorectomy in the 1990s, and a cervical conization in the 1980s.  The examiner noted a history of cervical dysplasia and left lower quadrant pain during service, and status post TAH/LSO for uterine fibroids in the 1990s; however, the examiner concluded that there were no ongoing issues related to dysplasia following the post-service cervical conization, and no left lower quadrant pain after the TAH/LSO.  In summation, the examiner concluded that there were no ongoing gynecological issues at that time.
A September 2013 VA treatment record noted that a Pap smear was negative for intraepithelian lesion or malignancy.

In August 2016, the Veteran underwent another VA examination.  The examiner noted her reports of three abnormal Pap smears during service that ranged from Class I to Class III.  The examiner also noted her history of a cervical conization in the 1980s and her TAH/LSO in the 1990s due to fibroids.  The examiner then asked if the TAH/LSO fixed everything, to which she answered in the affirmative.  With regard to whether dysplasia in service and post-service could be related, the examiner stated that they could be related, but that dysplasia did not have a relationship to her TAH/LSO.  Moreover, the examiner noted that there were no gynecological issues at the present time.  The examiner also noted that there was no cervical dysplasia seen on the hysterectomy specimen, meaning that it was completely excised with the conization and did not reoccur.  After discussing the Veteran's treatment records, the examiner concluded that she had no gynecological treatment since the TAH/LSO, that there were no current symptoms related to a gynecological disorder, that there was no current residuals of her previous gynecological surgeries, and she did not have a currently-diagnosed gynecological disability.

In September 2016, a VA medical opinion was obtained that was based upon a complete review of the claims file.  Upon review of her service treatment records and post-service treatment records, including the records of her 1987 and 1996 surgeries, the examiner noted that, despite her complaints of vaginal itching, there were no residuals and/or current problems associated with her genital region.  Similarly, the examiner noted that the prior diagnosis of cervical dysplasia  was treated and that there were no post-procedural residuals.  Furthermore, the examiner noted that there was no relationship between the development of uterine fibroids and cervical dysplasia.

A review of the Veteran's VA and private treatment records dated since she filed her claim for service connection fails to reveal any diagnoses or complaints related to a gynecological condition other that her surgical history, including the TAH/LSO due to fibroids.  These records do not reflect gynecological symptoms and/or residuals associated with her cervical conization or her TAH/LSO.

Based on the evidence of record, the Board finds that service connection for a gynecological disorder cannot be established as the record fails to demonstrate a current gynecological disability during the pendency of the appeal.  Furthermore, the record does not contain a recent diagnosis of gynecological disability contemporaneous to when she filed her claim in July 2008.   See McClain, supra; Romanowsky, supra.  In this regard, despite the Veteran's reported gynecological problems and complaints during service, which she is competent to report, as well as her post-service treatment, including the surgical interventions in the 1980s and 1990s, there are nevertheless no competent diagnoses at any point during the appeal period.  In this regard, each of the VA examiners and opinion providers all concluded that there was no evidence of a current gynecological disorder, to include any residuals of her post-service surgeries.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the collective evidence, or lack thereof, indicates that, fundamentally, the Veteran does not have current disabilities for which service connection is sought, there can be no valid claim for service connection.  See Brammer, supra; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

Furthermore, as for any assertions by the Veteran and/or her representative as to the diagnosis of a gynecological disorder, the Board finds that such assertions do not provide probative evidence in support of the claim.  The medical matter of the diagnosis of a gynecological disorder is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis of a gynecological disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Specifically, the diagnosis of a gynecological disorder requires specialized understanding, and because the Veteran and her representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative opinion the medical matters upon which this claim turns.  Id.  Hence, such lay assertions as to diagnosis have no probative value.

Furthermore, while the December 2008 private opinion from the Veteran's daughter, a physician's assistant, relates her post-service surgical interventions to her military service and her reports of in-service dysplasia, the opinion does not note any current residuals or diagnoses related to the prior surgeries.  Thus, the December 2008 private opinion is not probative as the issue upon which the Veteran's appeal turns, that is, the presence of a current disability.

Therefore, based on the foregoing, the Board finds that service connection for a gynecological disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, the doctrine is not applicable, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a gynecological disorder is denied.
REMAND

With regard to the remaining issue, following a September 2016 rating decision that granted service connection for GERD, and assigned a 10 percent disability rating, effective July 17, 2008, the Veteran filed a notice of disagreement with the initial rating assigned.  To date, the AOJ has not acknowledged the Veteran's notice of disagreement, and a statement of the case has not been issued.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2016).  Thus, a remand for the issuance of a statement of the case on this is necessary.  Manlincon, supra.  However, this issue will be returned to the Board after the issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Send the Veteran a statement of the case concerning her claim of entitlement to an initial rating in excess of 10 percent for service-connected GERD.

Advise the Veteran that she still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the statement of the case to "perfect" an appeal to the Board concerning this additional claim.  She also must be advised of the time period she has to perfect this appeal.  If, and only if, she submits a timely substantive appeal in response to the statement of the case, should it be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


